ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

APPLICANT’S INVENTION
The instant invention is directed to bivalent binding agents of Formula (I), [DUPA-6-Ahx-Lys(DOTA)-X-RM2], and Formula (II), [DUPA-6-Ahx-Lys(M-DOTA)-X-RM2], and uses of the bivalent binding agents as set forth in independent claims 1, 2, 3, 6, and 8.
	Note(s):  According to page 3, paragraph [0008] of the specification DUPA is (2-[3-(1,3-dicarboxypropyl)-ureido]pentanedioic acid.  Also, according to page 3, paragraph [0009] of the specification, RM2 is (DOTA amino-1-carboxymethyl-piperidine-D-Phe-Gln-Trp-Ala-Val-Gly-His-Sta-Leu-NH2.  Furthermore, 6-Ahx is 6-aminohexanoic acid.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to method of imaging tissue for subjects in need of other than subjects having or suspected of having prostate cancer.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-5:  Independent claim 3 is ambiguous because it is unclear for what purpose tissue is being imaged.  In paragraph [0036], page 9 of specification (see excerpt below), it is asserted that the phrase refers to being susceptible to or at risk of a specified disease, disorder, or condition.  It is unclear which one would administer a compound of Formula (II) to a subject.  In other words, what condition, disease, or disorder would result in a subject needing Formula (II)?  Since claims 4 and 5 depend upon independent claim 3 for clarity, those claims are also vague and indefinite.

Specification, page 9, paragraph [0036]

    PNG
    media_image1.png
    396
    645
    media_image1.png
    Greyscale


ALLOWABLE CLAIMS
Claims 1, 2, and 6-10 are allowable over the prior art of record.

COMMENTS/NOTES
It is duly noted that multiple documents listed on the information disclosure statement filed 3/18/20 do not contain publication dates.  In addition, Applicant is respectfully requested to submit the lined through document for review in the next correspondence to the Examiner.

For clarity of independent claims 1, 2, 3, 6, and 8, it is respectfully suggested that Applicant incorporate the definitions of DUPA and RM2 into the independent claims.
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 rejections above.  In particular, the claims are distinguished over the art because the prior art neither anticipates nor renders obvious the compounds [DUPA-6-Ahx-Lys(DOTA)-X-RM2] and [DUPA-6-Ahx-Lys(M-DOTA)-X-RM2] and uses thereof as set forth in independent claims 1, 2, 3, 6, and 8.  The closest art is that of Garrison et al (US 2020/0316233) which while it discloses D-Phe-Gln-Trp-Ala-Val-Gly-His-Sta-Leu, the document does not disclose DOTA-amino-1-carboxymethyl-piperidine conjugated to D-Phe-Gln-Trp-Ala-Val-Gly-His-Sta-Leu which Applicant defines as RM2 on page 3, paragraph [0009] in the specification.  In addition, Garrison et al do not disclose the other components (DUPA-6-Ahx-Lys(DOTA) conjugate to DOTA-amino-1-carboxymethyl-piperidine) conjugated to D-Phe-Gln-Trp-Ala-Val-Gly-His-Sta-Leu.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 5, 2021